         Case 1:17-cv-09002-LAS Document 200 Filed 01/02/20 Page 1 of 3



                       IN THE UNITED STATES COURT OF FEDERAL CLAIMS

IN RE DOWNSTREAM ADDICKS AND                        )
BARKER (TEXAS) FLOOD-CONTROL                        )   Sub-Master Docket No. 17-cv-9002L
RESERVOIRS                                          )
                                                    )   Judge Loren A. Smith
                                                    )
                                                    )   Electronically filed January 2, 2020
THIS DOCUMENT RELATES TO:                           )
                                                    )
ALL DOWNSTREAM CASES                                )
                                                    )

                         UNITED STATES’ RESPONSE TO PLAINTIFFS’
                          NOTICE OF SUPPLEMENTAL AUTHORITY

       The United States submits this response to Plaintiffs’ Notice of Supplemental Authority

filed on December 19, 2017. Pls.’ Notice of Supp. Auth., ECF 198 (Pls.’ Notice). The notice

concerns the interlocutory post-trial opinion recently issued in In re Addicks and Barker (Texas)

Flood-Control Reservoirs (Upstream). No. 17-9001L, ECF 260 (Fed. Cl. Dec. 17, 2019)

(Upstream Opinion). Plaintiffs’ selective summary of the Upstream Opinion acknowledges that

the opinion addresses the element of causation. Pls.’ Notice at 3 n.1. Specifically, the Upstream

Opinion states that,

       “In order to establish causation, a plaintiff must show that in the ordinary course
       of events, absent government action, plaintiffs would not have suffered the
       injury.” St. Bernard Par. Gov’t v. United States, 887 F.3d 1354, 1362 (Fed. Cir.
       2018). Additionally, “the causation analysis must consider the impact of the
       entirety of government actions that address the relevant risk.” Id. at 1364.
       Therefore, the relevant question here is whether flooding on plaintiffs’ properties
       would have occurred but for the government’s actions regarding Addicks and
       Barker.
Upstream Opinion at 37. In applying this legal test for establishing causation, the Upstream

Court compared the actual flooding during Hurricane Harvey with the flooding that would have

occurred during that storm if the United States had not built the dams. Thus, as Judge Lettow

recognized in the Upstream case, legal causation requires the Court to compare the actual


                                                1
         Case 1:17-cv-09002-LAS Document 200 Filed 01/02/20 Page 2 of 3



flooding that occurred with the flooding that would have occurred if the government had not

constructed the project. Id. at 37-39. Plaintiffs here have not prepared any such evidence and

have instead pursued a legally flawed causation theory focused on some of the isolated actions

the Corps took in 2017. Plaintiffs’ failure of proof means they cannot succeed on their claims

and judgment should be entered in favor of the United States.

       Notably, the Upstream Court’s articulation of the legal standard or test for proving

causation cites to and follows the Federal Circuit’s precedential decision in St. Bernard Parish. 1

Upstream Opinion at 37. The same causation standard applies in this case and is the only issue

the Court needs to address to resolve the United States’ Cross-Motion for Summary Judgment,

ECF 184-1. Upstream Opinion 37. Plaintiffs assert, without explanation, that a different

causation analysis is warranted because their claims are based on a different invasion. Pls.’

Notice at 3, n.1. Plaintiffs are incorrect. The same legal causation standard applies even though

Plaintiffs’ properties are located downstream of the dams. See United States’ Reply to its Cross-

Motion for Summary Judgment at 1-8, ECF 194.

       The remainder of Plaintiffs’ Notice cites selected portions of the Upstream Opinion that

involve claim-specific findings related to the Court’s multi-factor liability analysis based on

Arkansas Game & Fish Commission v. United States, 568 U.S. 32 (2012). These cited findings

are generally inapplicable to the claims presently at issue in this Downstream action, and are not

material or relevant to the causation analysis.




1
 Although the Upstream Opinion is not binding on this Court, and the United States reserves the
right to seek further review of the Upstream Opinion’s findings of fact and conclusions of law,
the legal causation standard articulated is consistent with binding case law.
                                                  2
        Case 1:17-cv-09002-LAS Document 200 Filed 01/02/20 Page 3 of 3



Dated: January 2, 2020

                                          Respectfully submitted,

                                          JEAN E. WILLIAMS
                                          Deputy Assistant Attorney General
                                          United States Department of Justice
                                          Environment & Natural Resources Division

                                          s/ Kristine S. Tardiff
                                          KRISTINE S. TARDIFF
                                          WILLIAM J. SHAPIRO
                                          LAURA W. DUNCAN
                                          SARAH IZFAR
                                          Trial Attorneys
                                          United States Department of Justice
                                          Environment & Natural Resources Division
                                          53 Pleasant Street
                                          Concord, NH 03301
                                          603-230-2583 (office)
                                          kristine.tardiff@usdoj.gov

                                          Counsel for the United States




                                      3
